Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 20, Freeman (US 8,920,348) represents the closest prior art.  Freeman discloses a mechanical cardiopulmonary resuscitation (CPR) device (Fig. 1), comprising: a piston 14, 72 (Fig. 1, Fig. 9) having a piston surface 72D (see Fig. 9); a controller 15 configured to create an oscillation of the piston 14, 72; a piston adapter 70 (Fig. 9) contactable with the piston surface 72D comprising: a suction cup 76 (col. 6, ln. 5-10); a body 70, 71 attached to the suction cup 76; and a piston connection surface 70S disposed on an end 70P of the body 70, 71 opposed to the suction cup 76, wherein the piston connection surface 70S is configured to removably attach to the piston surface 72D (Fig. 9, col. 5. ln. 35-46).  However, the prior art of record does not teach or disclose, in combination with these elements, a sensor, disposed on the piston, configured to detect contact with the piston connection surface.  
As to claim 24, Nilsson et al. (US 2010/0185127) represents the closest prior art.  Nilsson discloses a mechanical cardiopulmonary resuscitation (CPR) device 100 (Fig. 8), comprising: an extendable piston 33, 4 (Figs. 1-5) having a length, the extendable piston 33, 4 including an inner piston 32 and an external piston sleeve 33 slidable over the inner piston 32 (see Figs. 3-5), wherein the inner piston 32 is biased to at least partially slide into the external piston sleeve 33 (see Fig. 5).  However, the prior art of record does not teach or disclose, in combination with these elements, an external piston spacer that partially encircles the inner piston and is configured, when engaged to the inner piston 32, to oppose the bias on the inner piston to at least partially prevent the inner piston from sliding into the external piston sleeve; and a sensor configured to detect a change in the length of the extendable piston.  
As to claim 30, Nilsson et al. (US 2010/0185127) represents the closest prior art.  Nilsson discloses a mechanical cardiopulmonary resuscitation (CPR) device 100 (Fig. 8), comprising: an extendable piston 33, 4 (Figs. 1-5) having a length, the extendable piston 33, 4 including a center piston 32 having a center piston end (top end of 32), an external piston sleeve 4 connected to the center piston 32, and an internal sleeve 44, disposed along an outside surface of the center piston 32 (at 17, see Figs. 3-5), wherein the internal sleeve 33 is configured to engage the center piston 32.  However, the prior art of record does not teach or disclose, in combination with these elements, that the external piston sleeve is rotatably connected to the center piston, the internal sleeve is a bayonet sleeve, further wherein displacement of the center piston end away from the internal sleeve disengages the center piston from the internal bayonet sleeve; and a piston position sensor configured to detect a change in the length of the extendable piston.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785